DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “A Methodology for Assisted History matching – Application to an EOR Pilot in Middle East”, Anand et al. (referred hereafter Anand et al.).
Referring to claims 1, 8, and 15, Anand et al. disclose a system/method/non-transitory computer-readable medium (Abstract) comprising:
a sensor positionable at a surface of a wellbore to detect data prior to finishing a completion stage for the wellbore (e.g., “The field is a clastic reservoir with an average porosity of 0.25, an average permeability of 2000mD and in-situ oil viscosity of ~ 450cP. The initial pressure is ca. 93 bar and the field has been producing so far under strong bottom aquifer drive. In this study, we focus on a slightly bigger part of the field where the polymer trial is ongoing. The field trial consists of three horizontal injectors with Smart completions to assess long term polymer injectivity and provide information on inflow profile along the horizontal length of the well. The three injectors confine two horizontal producers to the pilot, with two other horizontal producers placed at the boundary of the trial (Figure 1 and Figure 2). The trial has three observation wells to determine horizontal and vertical sweep in the pilot area and, also the polymer losses. The model is built around the pilot and has a total of six producers, three injectors and three observation wells (Figure 1)” – page 2, last para.; pages 3-5, The Problem Statement section; Figures 1-3);
a computing device to receive data detected by the sensor, the computing device comprising:
a processor; and
a non-transitory computer-readable medium on which is code that is executable by the processor to perform operations (e.g., Stochastic Uncertainty Management (SUM) tool – page 5, The Solution Methodology: 2nd – 3rd para.; Figure 5), the operations comprising:
performing a history match for stimulation and production using the data detected by the sensor and historical data (pages 5-6, The Solution Methodology section; pages 6-8, The Uncertainty Space section; Table 1);
generating inferred data for completion parameters using the historical data identified during the history match (pages 8-9, 1st – 4th para.; Figures 5-7);
predicting stimulated area and production by inputting the inferred data into a neural network model (page 5, The Solution Methodology: 2nd – 3rd para.; Figure 5; pages 6-8, The Uncertainty Space section; Table 1);
determining completion parameters for the wellbore using Bayesian optimization on the cost, stimulated area, and production from the neural network model (page 5, The Solution Methodology: 2nd – 3rd para.; Figure 5; pages 8-20, The Workflow section; Figures 5-19; Tables 2-3); and
outputting the completion parameters for determining completion decisions for the wellbore (pages 1-2, Abstract; pages 8-20, The Workflow section; Figure 15-17). 
As to claims 2, 9, and 16, Anand et al. disclose a system/method/non-transitory computer-readable medium (Abstract), wherein the neural network model is a deep neural network (DNN) that is trained using surface data and production data from wellbores other than the wellbore (page 5, The Solution Methodology: 1st – 3rd para.). 
Abstract), wherein the data detected by the sensor includes positional and size information about fractures in the wellbore and sources for creating the fractures (e.g., via injectors - page 2, Introduction: 3rd para.; Figures 1-2; Table 1; page 8, The Workflow: 1st para.). 
As to claims 4, 11, and 18, Anand et al. disclose a system/method/non-transitory computer-readable medium (Abstract), wherein the completion decisions include a number of holes to perforate, a location of holes to perforate, and a diameter for one or more perforations (e.g., via injectors - page 2, Introduction: 3rd para.; Figures 1-4; Tables 1 & 3; page 8, The Workflow: 1st para.). 
Referring to claims 5, 12, and 19, Anand et al. disclose a system/method/non-transitory computer-readable medium (Abstract), wherein the non-transitory computer-readable medium includes code for determining the completion parameters for the wellbore using Bayesian optimization on the cost, stimulated area, and production from the neural network model by determining completion parameters for the stimulated area and for production and cost considerations (e.g., capital investment - pages 1-2, Abstract; pages 5-6, The Solution Methodology section). 
As to claims 6, 13, and 20, Anand et al. disclose a system/method/non-transitory computer-readable medium (Abstract), wherein the inferred data includes values for parameters in addition to the parameters associated with the data from the sensor (page 5, The Solution Methodology: 2nd – 3rd para.; Figure 5; pages 6-8, The Uncertainty Space section; Table 1). 
Referring to claims 7, 14, and 20, Anand et al. disclose a system/method/non-transitory computer-readable medium (Abstract), wherein the non-transitory computer-readable medium includes code for generating the inferred data by adjusting parameter values based on a difference between values for other parameters included in the data from the sensor (page 5, The Solution Methodology: 2nd – 3rd para.; Figure 5; pages 6-8, The Uncertainty Space section; Table 1). 
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864